ORDER
FRANK VALENTIN of STATEN ISLAND, NEW YORK, who was admitted to the bar of this State in 1988, having pleaded guilty to criminal sale of a controlled dangerous substance in the third degree [New York Penal Law § 220.39(1) ], a felony, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 6(b)(1), FRANK VALENTIN is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, *161effective immediately and until the further order of this Court; and it is further
ORDERED that FRANK VALENTIN be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that FRANK VALENTIN comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.